DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's amendments filed 11/13/2018 have been entered. Claims 1, 4-14, 18-23 and 25-26 remain pending. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4-14, 18-23 and 25, drawn to a composition comprising a hydrophilic nontoxic macromolecule, an aqueous liquid and a cryoprotectant.

Group II, claim 26, drawn to a method of using a composition comprising a hydrophilic nontoxic macromolecule, an aqueous liquid and a cryoprotectant.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1. 
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature. In the instant case, the special technical feature linking Groups I and II is a composition comprising a hydrophilic nontoxic macromolecule, an aqueous liquid and a cryoprotectant. However, Shaw et al (1997, Cryobiology, 35, 219–229; reference U) teaches a composition comprising a hydrophilic nontoxic macromolecule, an aqueous liquid and a cryoprotectant (see 
Applicant’s election without traverse of Group I in the interview on 12/7/2021 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview on 12/7/2021.
Examination on the merits commences with claims 1, 4-14, 18-23 and 25 being considered only. The requirement is deemed proper and is therefore made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 depends from canceled claim 17. Therefore it is unclear what claim 23 limits to.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 18-23 and 25 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Shaw et al (1997, Cryobiology, 35, 219–229) as evidenced by Millipore Sigma (Ficoll® 400, Product No. F4375, CAS #: 26873-85-8, data sheet; reference V) and Millipore Sigma (Ficoll® 70, Product No. F2878, CAS #: 72146-89-5, data sheet; reference W).
Shaw teaches a first vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
20% Ficoll 70,000 MW (a hydrophilic and nontoxic macromolecule),
45% ethylene glycol (a cryoprotectant),
in saline (an aqueous liquid).
Shaw teaches a second vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
20% Ficoll 400,000 MW (a hydrophilic and nontoxic macromolecule),
43% ethylene glycol (a cryoprotectant),
in saline (an aqueous liquid).

Regarding claims 7-9, Shaw’s amount of cryoprotectant is greater than 20-100% the concentration of the macromolecule. 
Regarding claims 18-21, Shaw’s solutions are stated to be useful for cells and therefore read on being capable of use with each of the listed cell types.
Regarding claim 25, Shaw’s solutions do not comprise serum, animal proteins or human proteins. 
 Regarding claims 1, 10-14 and 22-23, both Millipore Sigma documents are cited solely as evidence that Ficoll 70,000 MW (Ficoll® 70) and Ficoll 400,000 MW (Ficoll® 400) are a hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin), and that Ficoll 400,000 MW for example comprises a spherical shape with a diameter of about 10 nm (see whole document).
Shaw is silent as to the functional properties:
wherein molecules of the macromolecule form compact three-dimensional structures that are spherical in shape when dissolved in the aqueous liquid;
wherein when the medium is in use and is at the non-cryogenic freezing temperature, the compact and spherical structures are concentrated in an unfrozen portion of the medium with the cells being preserved, and
wherein a crowding effect prevents ice recrystallization during storage at the non-cryogenic temperatures.
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Shaw’s composition has all of the claimed structural properties and is specifically taught to be useful for the same purpose as the claimed composition. It is also noted that in the specification, Ficoll 70 and Ficoll 400 are preferred hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin). 
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, if a prior-art reference teaches a composition that appears to be substantially identical to the claimed composition and therefore appears to inherently have the same functional characteristics of the claimed composition.
Claims 1, 4-14, 18-23 and 25 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Kuleshova et al (2001, Cryobiology, 43: 21-31; reference X) as evidenced by Millipore Sigma (Ficoll® 70, Product No. F2878, CAS #: 72146-89-5, data sheet).
Kuleshova teaches a first vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
49% Ficoll 70,000 MW (a hydrophilic and nontoxic macromolecule),
11% ethylene glycol (a cryoprotectant),
in PBS (an aqueous liquid).
Kuleshova teaches a second vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
34% Ficoll 400,000 MW (a hydrophilic and nontoxic macromolecule),

in saline (an aqueous liquid).
Regarding claims 1 and 4-6, either of Kuleshova’s solutions read on “wherein the macromolecule is at a concentration in the medium equal to or greater than about 20% (w/v)” and about 25%-50% (w/v) or greater since the term “about” renders this amount broad.
Regarding claims 7-9, Kuleshova’s amount of cryoprotectant reads on “about” 20-100% the concentration of the macromolecule. 
Regarding claims 18-21, Kuleshova’s solutions are stated to be useful for cells and therefore read on being capable of use with each of the listed cell types.
Regarding claim 25, Kuleshova’s solutions do not comprise serum, animal proteins or human proteins. 
 Regarding claims 1, 10-14 and 22-23, both Millipore Sigma documents are cited solely as evidence that Ficoll 70,000 MW (Ficoll® 70) is a hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin), and that Ficoll comprises a spherical shape with a diameter of less than 10 nm (see whole document).
Kuleshova is silent as to the functional properties:
wherein molecules of the macromolecule form compact three-dimensional structures that are spherical in shape when dissolved in the aqueous liquid;
wherein when the medium is in use and is at the non-cryogenic freezing temperature, the compact and spherical structures are concentrated in an unfrozen portion of the medium with the cells being preserved, and
wherein a crowding effect prevents ice recrystallization during storage at the non-cryogenic temperatures.
However, Kuleshova’s composition has all of the claimed structural properties and is specifically taught to be useful for the same purpose as the claimed composition. It is also noted 
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, if a prior-art reference teaches a composition that appears to be substantially identical to the claimed composition and therefore appears to inherently have the same functional characteristics of the claimed composition.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653